DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the bag ridges" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-2 and 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mallory (US 2011/0075952) in view of Nakamura (US 3592379).
Mallory discloses a bag with handle comprising: a bag body part (102, 104) and a handle part (112) wherein the bag body part and the handle part are made from sheet materials characterized in that the handle part comprises a handle consisting of one of sheet materials constituting the bag body part (para 0022), the handle covering a handle strip made from at least another sheet material (116), the handle and the covered handle strip being sealed at at least one position (120s), and the handle being provided with a handle pulling hole (122) having a cutout shape to allow the user to directly touch the handle strip and to insert the fingers through one side of the bag, through the thickness of the bag, and through the other side of the bag (functional/intended use limitation); except does not expressly disclose the bag body part having the three-dimensional shape as claimed.
However, Nakamura teaches a similar bag wherein the bag body part has a three-dimensional shape similar to a hollow rectangular prism provided with sheet materials as cover on at least four sides (see Fig. 35) as claimed.

Mallory as modified above further discloses the handle part is provided with two handles made from one of sheet materials constituting the bag body part, each of the handles covering a handle strip made from at least one sheet material, the handles and the covered handle strips being sealed at at least one position, and each of the handles being provided with a handle pulling hole having a cutout shape to allow the user to directly touch the handle strips and to insert the fingers through one side of the bag, through the thickness of the bag, and through the other side of the bag (see Mallory Fig. 2); the bag body part is provided with a bag bottom with a pleat (Nakamura 79); the bag ridges are provided with pleat (Nakamura 50, 51).  
Regarding claims 8-10, Mallory as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the particulars of the sheet materials as claimed.
However, it is noted that varying the known materials of an invention, or the dimensions or thicknesses thereof, are changes that were well within the level of ordinary skill in the art prior to the invention by applicant.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the Mallory as modified above device out of the claimed types or thicknesses of materials, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability .

7.	Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mallory (US 2011/0075952) in view of Nakamura (US 3592379) as applied to claims 1 and 2 above, and further in view of Bhattacharjee et al. (US 2015/0238372, hereinafter ‘Bhattacharjee’).
Mallory as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the resealing mechanism/air tight construction as claimed.
However, Bhattacharjee teaches providing a similar cuboid shaped bag with a resealing mechanism (15) resulting in the bag being assembled in an air tight manner as claimed.
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the resealable closure taught by Bhattacharjee to the bag taught by Mallory as modified above, in order to securely close the bag as taught by Bhattacharjee (paragraph 0031) and as was old and notoriously well known in the art since prior to the invention by applicant.

Response to Arguments
8.	Applicant’s arguments, see the response, filed 10/5/2020, with respect to the rejection(s) of claim(s) 1,2, 5-10 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mallory.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423.  The examiner can normally be reached on Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
February 2, 2021